[ING STATIONERY] August 21, 2009 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: ING USA Annuity and Life Insurance Company Separate Account B File Nos. 333-28755; 811-05626 Prospectus Name: ING GoldenSelect Premium Plus Dear Commissioners: Please be advised that in lieu of filing a copy of the Supplement to the ING GoldenSelect Premium Plus Prospectus under Rule 497(c) of the Securities Act of 1933 (the 1933 Act) for certain deferred combination variable and fixed annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: (1) The form of the Prospectus Supplement that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and (2) The text of the most recent post-effective amendment was filed electronically on August 18, 2009. Please do not hesitate to contact me should you have any questions or comments. Sincerely, /s/ Maria Stewart Maria Stewart Manager, Prospectus Unit Paralegals ING USA Annuity and Life Insurance Company 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: (860) 580-2851 Fax: (860) 580-4844
